Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the IDS filed 2/23/22.
	Claims 1-7 and 34-46 are pending.	
Allowable Subject Matter
Claims 1-7 and 34-46 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest the limitations “receiving, by the network equipment, beam index data associated with the user equipment cluster relative to the base station and a neighboring base station; and in response to clustering the first user equipment with the second user equipment and receiving the beam index data, generating, by the network equipment, a measurement beam to be transmitted to the user equipment cluster at the time” as now recited in independent claim 1 and similarly recited in independent claims 34 and 42.
Guerreiro (US 2019/0045414) is the closest prior art of record.  While Guerreiro teaches selecting a set of beams to be monitored by a user equipment in a cellular network taking into account the measurement data sent by the user equipment to the base station and historical travel patterns of the user equipment, it does not teach or suggest the above-identified claim limitations of each independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 



/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414